                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )              Case No. 19-CR-40020-HLT
                                             )
RYAN HAWLEY,                                 )
                                             )
                      Defendant.             )

                               MEMORANDUM AND ORDER

       This matter comes before the court on non-party CoreCivic Leavenworth Detention

Center’s (“CoreCivic”) Motion to Quash Subpoena Duces Tecum. (ECF No. 34.) For the reasons

discussed below, CoreCivic’s motion is denied.

I.     BACKGROUND

       On March 6, 2019, defendant Ryan Hawley was indicted with one charge of possession of

a firearm by a prohibited person in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). On July 9,

2019, an information was filed amending this charge; Mr. Hawley waived indictment and pleaded

guilty to this amended charge. The court has not yet scheduled his sentencing hearing.

       On September 12, 2019, Mr. Hawley filed a Motion for Production of Documents and

Objects Pursuant to Federal Rules of Criminal Procedure 17(b) and (c). (ECF No. 30.) The motion

requested that the court issue a subpoena to CoreCivic for the following materials:

               (1) Video showing the interior of M Pod on September 2, 2019;

               (2) Videos showing the interiors of all segregation cells on
                   September 2, 2019;

               (3) All disciplinary records for inmate Ryan Hawley (Reg. No.
                   23595-031);
               (4) All records and reports related to, describing, or relevant to an
                   assault on Ryan Hawley in the segregation unit of CCA
                   Leavenworth (rebranded as CoreCivic).

(Id. at 1-2.) Mr. Hawley contended that these materials relate to an instance where he was harmed

in custody and are “directly relevant to sentencing in this matter, as the intensity of punishment

(including the conditions of confinement) is as relevant as its length.” (Id. at 2.)

       The presiding U.S. District Judge Holly L. Teeter granted Mr. Hawley’s motion, finding

his subpoena request met the relevance, materiality, and specificity thresholds required under Rule

17(c) and United States v. Nixon, 418 U.S. 683 (1974). (ECF No. 31), at 1.) A subpoena was

issued that requires CoreCivic to produce the materials sought. (See id. at 2.) The court directed

CoreCivic to comply with the subpoena on or before September 26, 2019. (Id.)

       On September 24, 2019, CoreCivic filed a motion to quash the subpoena. (ECF No. 34.)

CoreCivic’s motion argues that Mr. Hawley’s subpoena seeks information that is not relevant or

necessary to prepare an adequate defense. (Id. at 2-3.) CoreCivic also contends that Mr. Hawley’s

requests are not sufficiently specific, and that he is engaging in an improper fishing expedition

designed to gather information that supports civil claims he may have against CoreCivic relating

to the conditions of his confinement. (See id. at 3-4.)

II.    SUBPOENAS IN CRIMINAL CASES

       Federal Rule of Criminal Procedure 17(c) governs document subpoenas in criminal cases.

It generally provides that:

               [a] subpoena may order the witness to produce any books, papers,
               documents, data, or other objects the subpoena designates. The
               court may direct the witness to produce the designated items in court
               before trial or before they are to be offered in evidence. When the
               items arrive, the court may permit the parties and their attorneys to
               inspect all or part of them.




                                                  2
FED. R. CRIM. P. 17(c)(1). Rule 17(c) subpoenas are “not intended to provide a means of discovery

for criminal cases.” Nixon, 418 U.S. at 698. Instead, they are a tool to expedite criminal

proceedings “by providing a time and place before trial for the inspection of subpoenaed

materials.” Id. at 698-99. They also may be used to obtain documents necessary to prepare for

post-trial motions or sentencing. See United States v. Winner, 641 F.2d 825, 833 (10th Cir. 1981);

see also United States v. Krane, 625 F.3d 568, 573 (9th Cir. 2010). An indigent defendant may

apply to the court for issuance of a document subpoena where the information sought is necessary

“for an adequate defense.” See FED. R. CRIM. P. 17(b); see also United States v. Daniels, 194

F.R.D. 699, 700 (D. Kan. 2000) (noting that a defendant may make “an ex parte application for a

subpoena duces tecum seeking pretrial production of documents”).

       In deciding whether to grant a Rule 17(c) subpoena application, the court looks to whether

the defendant has “clear[ed] three hurdles: (1) relevancy; (2) admissibility; [and] (3) specificity.”

Nixon, 418 U.S. at 700. More specifically, a party seeking documents must show:

               (1) that the documents are evidentiary and relevant; (2) that they are
               not otherwise procurable reasonably in advance of trial by exercise
               of due diligence; (3) that the party cannot properly prepare for trial
               without such production and inspection in advance of trial and that
               the failure to obtain such inspection may tend unreasonably to delay
               the trial; and (4) that the application is made in good faith and is not
               intended as a general ‘fishing expedition.’

Id. at 699-700; see also Winner, 641 F.2d at 833 (adapting Nixon to documents sought to prepare

for post-trial motions or sentencing). The court may quash a document subpoena if “compliance

would be unreasonable or oppressive.” FED. R. CRIM. P. 17(c)(2). To determine if the burden of

compliance rises to this level, the court re-examines the Nixon standard. See United States v.

Beckford, 964 F. Supp. 1010, 1028 (E.D. Va. 1997).




                                                  3
III.   ANALYSIS

       CoreCivic argues that Mr. Hawley has not cleared the Nixon hurdles. Judge Teeter,

however, already found that “Mr. Hawley’s request for subpoena meets the [Nixon] relevance,

materiality, and specificity requirements.” (ECF No. 31, at 1.) CoreCivic has not raised any new

facts that would warrant the undersigned disturbing this determination by the presiding district

judge. The court will nevertheless address CoreCivic’s arguments.

       A.      Relevance

       CoreCivic primarily argues that Mr. Hawley has not articulated why the information he

seeks is relevant and “necessary to prepare for a defense at an unscheduled sentencing hearing.”

(ECF No. 34, at 4.) Mr. Hawley’s motion, however, explained that he seeks information relating

to incidents where he was attacked by another inmate on September 2, 2019. (See ECF No. 30, at

1-2.) He contends that one attack occurred after he was handcuffed and placed in a segregation

cell with the other inmate who was not restrained. (Id. at 2-3.) Mr. Hawley argues that information

relating to the attacks is “directly relevant to sentencing in this matter, as the intensity of

punishment (including the conditions of confinement) is as relevant as its length.” (Id. at 2.)

       Some courts have recognized that “pre-sentence confinement conditions may in

appropriate cases be a permissible basis for downward departures” under the federal sentencing

guidelines. See United States v. Robinson, 799 F.3d 196, 201 (2d Cir. 2015). Mr. Hawley is not

precluded from arguing that his conditions of confinement at CoreCivic should be considered

during his sentencing. And the fact that Mr. Hawley’s sentencing hearing has not yet been

scheduled is not significant. He has pleaded guilty and it is inevitable that a sentencing hearing

will be scheduled. Rule 17 allows a party to obtain documents for review prior to a sentencing

hearing in order to prepare for the hearing. Indeed, the court recently recognized that Mr. Hawley’s



                                                 4
counsel is in the midst of this process and is “receiv[ing] and review[ing] foundational records

necessary to develop mitigating evidence.” (ECF No. 38 (granting a continuance of the status

conference to allow defense counsel additional time to develop evidence).) The information Mr.

Hawley’s subpoena seeks is relevant under Nixon and arguably necessary to prepare an adequate

defense. So the court will not quash the subpoena on this basis.

       B.      Specificity

       CoreCivic also argues that Mr. Hawley seeks information that is not specific and is instead

an attempt to engage in a fishing expedition designed to “uncover some targeted assault, improper

conduct, failure to follow procedure or other indifference that may lead to further [civil] claims for

relief by not only [Mr. Hawley] but defendants in other criminal cases.” (ECF No. 34, at 4.) “Rule

17 was not intended to provide the defendant a mechanism by which to troll the waters of the sea’s

otherwise undiscoverable material in the small hope that something beneficial might rise to the

surface.” United States v. King, 164 F.R.D. 542, 546 (D. Kan. 1996). Requiring a party seeking

documents to establish specificity “ensures that Rule 17(c) subpoenas are used only to secure for

trial certain documents or sharply defined groups of documents.” United States v. Anderson, 31

F. Supp. 2d 933, 945 (D. Kan. 1998).

       Mr. Hawley’s subpoena does not appear to be an improper fishing expedition. As

discussed above, he seeks documents in support of arguments he may present at his sentencing

hearing. And CoreCivic does not provide any explanation as to why the subpoena is not

sufficiently tailored to specific incidents involving Mr. Hawley that occurred on September 2,

2019. “A request will usually be sufficiently specific where it limits documents to a reasonable

period of time and states with reasonable precision the subjects to which the documents relate.”




                                                  5
United States v. Wittig, 250 F.R.D. 548, 552 (D. Kan. 2008). Accordingly, the court will not quash

the subpoena on this basis, either.

IV.    CONCLUSION

       For the reasons discussed above, CoreCivic has not established that compliance with Mr.

Hawley’s subpoena would be unreasonable or oppressive. CoreCivic’s motion is therefore denied.

       Accordingly,

       IT IS THEREFORE ORDERED that non-party CoreCivic Leavenworth Detention

Center’s Motion to Quash Subpoena Duces Tecum (ECF No. 34) is denied. CoreCivic shall

comply with the subpoena on or before November 1, 2019.

       IT IS SO ORDERED.

       Dated October 21, 2019, at Topeka, Kansas.



                                                            s/ Angel D. Mitchell
                                                            Angel D. Mitchell
                                                            U.S. Magistrate Judge




                                                6
